Citation Nr: 9935116	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-04 145	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 11 to 
July 10, 1946.

In a Supplemental Statement of the Case issued in February 
1999, there was listed as a matter before the Board of 
Veterans' Appeals (Board) the issue of entitlement to 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318 (1998).  However, following 
an exhaustive review of the veteran's claims file, the Board 
finds no Notice of Disagreement with respect to that issue.  
The Board notes that, pursuant to applicable law and 
regulation, an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been issued, a timely filed Substantive Appeal.  See 
38 C.F.R. § 20.200 (1998).  Under such circumstances, the 
Board is of the opinion that the issue of entitlement to 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 (1998) is not properly on 
appeal, and will, therefore, not be considered at this time.


FINDINGS OF FACT

1.  The veteran died on February [redacted] 1997.

2.  According to the certificate of death, the immediate 
cause of the veteran's death was lung cancer.

3.  At the time of death, service connection had not been 
established for any disability.  The veteran was, however, in 
receipt of a 60 percent disability evaluation for left vocal 
cord paralysis due to recurrent nerve injury with severe loss 
of voice and an inability to speak above a whisper pursuant 
to the provisions of 38 U.S.C.A. § 1151 (1998).

4.  The veteran did not die as a result of a service-
connected disability.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of a period of inservice hospitalization in March 
1946, the veteran was described as having a tobacco habit 
consisting of "2 or 3 packs daily."  A physical examination 
of the veteran's lungs conducted at that time showed them to 
be clear to auscultation and percussion.  No pertinent 
diagnosis was noted.

At the time of a subsequent period of inservice 
hospitalization in June 1946, the veteran gave a history of 
"cigarettes," consisting of 1 1/2 packages daily.  On 
physical examination, the veteran's lungs were "resonant 
throughout," with no evidence of any adventitious sounds.  
Once again, no pertinent diagnosis was noted.

On service separation examination in July 1946, the veteran 
voiced no complaints regarding any respiratory problems.  
Physical examination of his lungs conducted at that time was 
within normal limits, and no pertinent diagnosis was noted.

A Department of Veterans Affairs (VA) general medical 
examination conducted in October 1964 was negative for 
history, complaints, or abnormal findings indicative of the 
presence of respiratory pathology, including lung cancer.

At the time of a period of VA hospitalization for an 
unrelated problem during the months from August to December 
1978, it was noted that the veteran had been a "fairly heavy 
smoker for many years."  No pertinent diagnosis was noted.

In early December 1994, the veteran was hospitalized at a VA 
medical facility following radiographic evidence of a left 
upper lobe lesion after symptoms of hemoptysis in April 1994.  
Computerized tomography (CT) was performed at that time, and 
documented the presence of a left upper lobe mass, but the 
veteran refused bronchoscopy, or any other evaluation.  His 
symptoms improved slightly, but, in November (1994), his 
hemoptysis returned, with the result that he sought further 
therapy.  Bronchoscopy was subsequently performed, with 
squamous cell carcinoma documented by bronchoscopic biopsy.  
Pulmonary function tests were conducted, and found to be 
adequate for lung resection.  A repeat CT scan of the chest 
showed a left upper lobe mass near the hilum, but no evidence 
of involvement of the mediastinal structures.

While hospitalized, the veteran underwent a left thoracotomy 
and pneumonectomy, during the course of which there was some 
apparent trauma to the recurrent laryngeal nerve, resulting 
in left vocal cord paralysis.  The pertinent diagnosis noted 
at the time of discharge was left lung cancer (final staging 
pending).

At the time of a period of VA hospitalization during the 
months of May and June 1996, there was noted a history of 
squamous cell carcinoma of the veteran's left lung, with 
pneumonectomy in 1994.  In 1995, the veteran exhibited a left 
carinal mass, for which he received radiation therapy.  
Radiographic studies of the veteran's chest conducted in May 
showed collapse of the right upper lobe segment, with 
suspected "either second" primary or metastatic neoplasm.  
Additionally noted was a history of hypertension and 
cerebrovascular accident with right hemiparesis, clipping of 
a cerebral aneurysm in 1981, and a seizure disorder.  
Reportedly, the veteran experienced a persistent hoarseness 
following surgical trauma to his left recurrent laryngeal 
nerve in 1994.  The veteran's current admission was 
precipitated by a cough productive of purulent sputum, 
without fever.  Radiographic studies of the veteran's chest 
were unchanged from prior films showing persistent collapse 
of the anterior segment of the right upper lobe.  The veteran 
was, therefore, admitted for treatment of atelectasis, with 
possible pneumonia.  Noted at the time of admission was that, 
while the veteran had not smoked for 10 years, he had 
previously been "a heavy smoker for many years."  Further 
noted was that the veteran continued to chew tobacco.  The 
pertinent diagnoses were atelectasis with pneumonia of the 
right upper lobe, probably secondary to neoplasm; history of 
left pneumonectomy for squamous cell carcinoma; status post 
radiation therapy for a left subcarinal mass; and chronic 
obstructive pulmonary disease.

In February 1997, the veteran was admitted to a VA medical 
facility for a worsening of respiratory status associated 
with lung cancer.  At the time of admission, there was noted 
a past history of post obstructive pneumonia.  The veteran 
chose a "DNR-A" status, and was, therefore, treated with 
comfort measures.  His status declined significantly from 
February [redacted] 1997 onward, and he succumbed to his illness on 
February [redacted] 1997.  The pertinent diagnosis was recurrent 
lung cancer.

According to a Certificate of Death dated in late February 
1997, the immediate cause of the veteran's death was lung 
cancer.

Analysis

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that nicotine 
dependence/cigarette smoking which began during the veteran's 
period of active military service caused or contributed 
substantially or materially to his death from lung cancer.

In that regard, the threshold question which must be resolved 
is whether the appellant's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that the veteran's death is in some way the result of 
service, or of a service-connected disability is not 
sufficient; the appellant must submit evidence in support of 
her claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for the 
appellant's claim to be well grounded, there must be 
competent evidence that the disability which ultimately led 
to the veteran's death was incurred in, aggravated by, or in 
some way the result of the veteran's active service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and a malignant 
tumor, such as lung cancer, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4)(1998).

In a precedent opinion of the VA General Counsel, it was 
concluded that (1) a determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).  In a later precedent opinion of the 
General Counsel, it was determined that secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion further noted that the VA Undersecretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  VAOPGCPREC 19-97 (May 13, 1997).

In the present case, service medical records, including the 
veteran's service separation examination, are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of lung cancer.  Those same 
records, while containing a number of references to the 
veteran's cigarette smoking, give no indication as to whether 
the veteran's smoking began prior to, or during service.  
Indeed, the earliest clinical indication of the presence of 
lung cancer is revealed by a VA record of hospitalization 
dated in December 1994, more than 48 years following the 
veteran's discharge from service.  At present, there exists 
no medical evidence which suggests in any way that the 
veteran incurred lung cancer in service, or that there exists 
an etiological relationship between his lung cancer and 
inservice smoking.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.303(d) (1998).  Even assuming, for the 
sake of argument, that the veteran's lung cancer was the 
result of smoking, including post service smoking, due to 
nicotine addiction, the claim must fail, inasmuch as the 
veteran was never diagnosed as having incurred nicotine 
addiction in service.  See Davis v. West, No. 97-1057 (U.S. 
Vet. App. Nov. 19, 1999).

In pertinent part, the appellant argues that nicotine 
dependence can be demonstrated based on the veteran's long 
history of smoking.  However, nicotine dependence is a 
medical question which must be answered by a medical opinion 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Though a medical professional might render such an opinion 
after the veteran's discharge from service, based on past 
medical history, there is no such medical evidence in the 
record on appeal.  Under such circumstances, the appellant's 
claim is not well grounded, and must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

